           Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 1 of 6


 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
         JAMES MARVIN BRIDGES,                                   Case No. 1:19-cv-00564-SKO
10
                            Plaintiff,                           ORDER GRANTING PLAINTIFF’S
11              v.                                               COUNSEL’S MOTION FOR
                                                                 ATTORNEY’S FEES PURSUANT TO
12       ANDREW SAUL,                                            42 U.S.C. § 406(b)
         Acting Commissioner of Social Security1,
13                                                               (Doc. 24)
                            Defendant.                   /
14

15
                                             I.         INTRODUCTION
16

17             On March 9, 2021, Jonathan O. Pena, Esq. (“Counsel”), counsel for Plaintiff James Marvin

18   Bridges (“Plaintiff”), filed a motion for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b)

19   (“section 406(b)”). (Doc. 24.) On March 10, 2021, the Court issued a minute order requiring

20   Plaintiff and the Commissioner to file their responses in opposition or statements of non-

21   opposition to Counsel’s motion, if any, by no later than April 6, 2021. (Doc. 27.) Plaintiff and the

22   Commissioner were served with copies of the motion for attorney’s fees and the minute order.

23   (Docs. 24, 28.)

24             On April 6, 2021, the Commissioner filed a response, acknowledging he was not a party to

25   the contingent-fee agreement between Plaintiff and Counsel, and therefore “not in a position to

26
     1
        On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
27   https://www.ssa.gov/agency/commissioner.html (last visited by the court on August 26, 2019). He is therefore
     substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
28   C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
        Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 2 of 6


 1   either assent or object to the § 406(b) fees that Counsel seeks from Plaintiff’s past-due benefits,”
 2   but nevertheless taking “no position on the reasonableness of the request.” (See Doc. 29 at 2, 5.)
 3   Plaintiff did not file any objection to the motion by the April 6, 2021, deadline (See Docket).
 4          For the reasons set forth below, Counsel’s motion for an award of attorney’s fees is
 5   granted in the amount of $11,093.21.
 6                                      II.       BACKGROUND
 7          Plaintiff brought the underlying action seeking judicial review of a final administrative

 8   decision denying his claim for disability benefits under the Social Security Act. (Doc. 1.) The

 9   parties stipulated to voluntarily remand the case pursuant to sentence four of 42 U.S.C. § 405(g)

10   on February 13, 2020, and judgment was entered in favor of Plaintiff and against the

11   Commissioner on February 18, 2020. (Docs. 19, 20, 21.)

12          On remand, the Administrative Law Judge (“ALJ”) found Plaintiff disabled. (See Doc. 24

13   at 3.) On February 19, 2021, the Commissioner issued a letter to Plaintiff approving his claim for

14   benefits and awarding him $44,372.87 in back payments beginning August 2015. (See Doc. 24-1

15   3.) On March 9, 2021, Counsel filed a motion for attorney’s fees in the amount of $11,093.21,

16   equal to 25% of Plaintiff’s back benefits. (Doc. 24.) It is Counsel’s section 406(b) motion for

17   attorney’s fees that is currently pending before the Court.

18                                      III.       DISCUSSION
19          Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in which

20   they have successfully represented social security claimants.         Section 406(b) provides the

21   following:

22          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
23          allow as part of its judgment a reasonable fee for such representation, not in excess
24          of 25 percent of the total of the past-due benefits to which the claimant is entitled
            by reason of such judgment, and the Commissioner of Social Security may . . .
25          certify the amount of such fee for payment to such attorney out of, and not in
            addition to, the amount of such past-due benefits . . . .
26
27   42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting

28   provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits


                                                       2
        Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 3 of 6


 1   awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142,
 2   1147 (9th Cir. 2009) (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). The
 3   Commissioner has standing to challenge the award, despite that the section 406(b) attorney’s fee
 4   award is not paid by the government. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d
 5   324, 328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of
 6   fee awards under section 406(b) is to provide adequate incentive to represent claimants while
 7   ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.
 8   Bowen, 879 F.2d 359, 365 (8th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at
 9   807.1
10           The 25% maximum fee is not an automatic entitlement, and courts are required to ensure
11   that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09 (Section 406(b) does not
12   displace contingent-fee agreements within the statutory ceiling; instead, section 406(b) instructs
13   courts to review for reasonableness fees yielded by those agreements). “Within the 25 percent
14   boundary . . . the attorney for the successful claimant must show that the fee sought is reasonable
15   for the services rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that section
16   406(b) “does not specify how courts should determine whether a requested fee is reasonable” but
17   “provides only that the fee must not exceed 25% of the past-due benefits awarded”).
18           Generally, “a district court charged with determining a reasonable fee award under
19   § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . . ‘looking
20   first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at
21   1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified
22   several factors that may be considered in determining whether a fee award under a contingent-fee
23   agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the
24   representation; (2) the results achieved by the representative; (3) whether the attorney engaged in
25   dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the
26   benefits are large in comparison to the amount of time counsel spent on the case; and (5) the
27   attorney’s record of hours worked and counsel’s regular hourly billing charge for non-contingent
28   cases. Id. (citing Gisbrecht, 535 U.S. at 807–08).

                                                      3
        Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 4 of 6


 1          Here, the fee agreement between Plaintiff and Counsel, signed by both parties, provides:
 2          It is possible that I will not pay any attorney fee out of my past-due benefits for
 3          my attorney's work on my behalf in court, but rather my attorney will receive the
            EAJA award as his or her sole compensation for representing me in court.
 4          However, my attorney has the right under this contract to ask the court to award
            as much as 25% of my past-due benefits for representing me in court. If the court
 5          awards an attorney fee out of my past-due benefits and also awards an EAJA fee
            for that same work, my attorney must refund to me the smaller fee.
 6
            [. . .]
 7

 8          As compensation for work beyond the Initial Hearing, including work at Appeals
            Council, Federal Court and/or Remand/Subsequent Hearing(s), I agree to pay my
 9          attorney 25% of Past Due Benefits/Retroactive benefits AWARDED (pre-offset)
            to me and my family (this includes any auxiliary beneficiaries) resulting from my
10          disability claim at the time benefits are awarded.
11   (Doc. 24-2 (signed April 18, 2019).)

12          The Court has considered the character of Counsel’s representation of Plaintiff and the

13   good results achieved by Counsel, which included an award of benefits. Counsel spent 18.35

14   hours representing Plaintiff, ultimately gaining a favorable decision in that the Commissioner

15   stipulated to remand the decision back to the agency for reconsideration. (Docs. 19, 20; Doc. 24-3

16   (time sheet accounting for 18.35 attorney hours spent representing Plaintiff before this Court).)

17   There is no indication that a reduction of the award is warranted due to any substandard

18   performance by Counsel, as they secured a successful result for Plaintiff. There is also no

19   evidence that Counsel engaged in any dilatory conduct resulting in delay.

20          Although the accepted range in the Fresno Division for attorneys like Counsel with less

21   than ten years of experience (see Doc. 24 at 7) is between $175 and $300 per hour in non-

22   contingency cases, see Silvester v. Harris, No. 1:11–CV–2137 AWI SAB, 2014 WL 7239371 at

23   *4 (E.D. Cal. Dec. 17, 2014), here the effective hourly rate requested equals $604.53 per hour (see

24   Doc. 24 at 8). This hourly rate is not excessive when compared to what the Ninth Circuit has

25   approved in cases involving social security contingency fee arrangements. See Crawford, 586

26   F.3d 1142, 1153 (9th Cir. 2009) (explaining that the majority opinion found reasonable effective

27   hourly rates equaling $519, $875, and $902) (J. Clifton, concurring in part and dissenting in part);

28   see also Thomas v. Colvin, No. 1:11−cv−01291−SKO, 2015 WL 1529331, at *2−3 (E.D. Cal. Apr.

                                                      4
        Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 5 of 6


 1   3, 2015) (upholding an effective hourly rate of $1,093.22 for 40.8 hours of work); Jamieson v.
 2   Astrue, No. 1:09-cv-0490-LJO-DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (upholding
 3   an effective hourly rate of $1,169.49 for 29.5 hours of work); Palos v. Colvin, No. CV
 4   15−04261−DTB, 2016 WL 5110243, at *2 (C.D. Cal. Sept. 20, 2016) (upholding an effective
 5   hourly rate of $1,546.39 for 9.7 hours of work); Villa v. Astrue, No. CIV−S−06−0846 GGH, 2010
 6   WL 118454, at *1−2 (E.D. Cal. Jan. 7, 2010) (approving section 406(b) fees exceeding $1,000 per
 7   hour for 10.4 hours of work, and noting that “[r]educing § 406(b) fees after Crawford is a dicey
 8   business”). Further, attorney’s fees in the amount of $23,153.37 do not exceed 25% of the past-
 9   due benefits awarded and are not excessive in relation to the past-due award. See generally
10   Ortega v. Comm’r of Soc. Sec., No. 1:12–cv–01030–AWI–SAB, 2015 WL 5021646, at *3 (E.D.
11   Cal. Aug. 21, 2015) (granting petition for an award of attorney’s fees pursuant to section 406(b) in
12   the amount of $24,350.00); Thomas, 2015 WL 1529331, at *3 (granting petition for an award of
13   attorney’s fees pursuant to section 406(b) in the amount of $44,603.50); Boyle v. Colvin, No.
14   1:12–cv–00954–SMS, 2013 WL 6712552, at *2 (E.D. Cal. Dec. 19, 2013) (granting petition for an
15   award of attorney’s fees pursuant to section 406(b) in the amount of $20,577.57); Jamieson, 2011
16   WL 587096, at *2 (recommending an award of attorney’s fees pursuant to section 406(b) in the
17   amount of $34,500).
18          In making this determination, the Court recognizes the contingent-fee nature of this case
19   and Counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District
20   courts generally have been deferential to the terms of contingency fee contracts in § 406(b) cases.”
21   Hearn v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003) (“Because attorneys like Mr.
22   Sackett contend with a substantial risk of loss in Title II cases, an effective hourly rate of only
23   $450 in successful cases does not provide a basis for this court to lower the fee to avoid a
24   ‘windfall.’” (quoting Gisbrecht, 535 U.S. at 807)). Attorneys who agree to represent claimants
25   pursuant to a contingent fee agreement assume the risk of receiving no compensation for their time
26   and effort if the action does not succeed. Id. Here, Counsel accepted substantial risk of loss in
27   representing Plaintiff, whose application had already been denied at the administrative level.
28   Plaintiff agreed to the contingent fee. (See Doc. 24-2.) Working efficiently and effectively,

                                                      5
         Case 1:19-cv-00564-SKO Document 30 Filed 04/27/21 Page 6 of 6


 1   Counsel secured a stipulated remand, and ultimately, the award of substantial benefits to Plaintiff.
 2   (See Docs. 19, 20, 24-1.) An award of attorney’s fees pursuant to section 406(b) in the amount of
 3   $11,093.21 is, therefore, appropriate.2
 4                                 IV.         CONCLUSION AND ORDER

 5            For the reasons stated above, the Court concludes that the fees sought by Counsel pursuant

 6   to section 406(b) are reasonable. Accordingly, IT IS ORDERED that:

 7            1.      Counsel’s motion for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b) in

 8   the amount of $11,093.21 (Doc. 24) is granted; and

 9            2.      Counsel for Plaintiff shall file on the Court’s docket proof of service of this order

10   upon Plaintiff at his current or last known address.

11
     IT IS SO ORDERED.
12

13   Dated:        April 26, 2021                                         /s/   Sheila K. Oberto                  .
                                                              UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
     2
      Plaintiff was previously awarded $2,850.00 in fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C.
27   § 2412(d) (see Doc. 23), but that amount was used to satisfy a delinquent debt owed by Plaintiff (see Doc. 24 at 1;
     Doc. 24-4.). Thus, no offset of EAJA fees is warranted here. See Powers v. Berryhill, No. 1:15-cv-00077-EPG, 2018
28   WL 3203098, at *2 (E.D. Cal. June 28, 2018) (“no reimbursement of EAJA fees to the Plaintiff is necessary” where
     “counsel did not receive any [EAJA] payment due to Plaintiff’s federal debt”).

                                                             6
